Citation Nr: 1422481	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-18 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin 


THE ISSUE

Whether the Veteran is mentally competent to handle disbursement of funds for Department of Veterans Affairs benefit purposes.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1968 until July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.   

On his May 2011 Substantive Appeal (Form VA-9), the Veteran requested a hearing before a Member of the Board in connection with his claim.  In an August 2011 statement, the Veteran noted that he wanted to change his hearing request from a Board hearing to a hearing before a decision review officer (DRO) at the RO.  The Veteran was notified that his DRO hearing was scheduled for July 2011. The record reflects that the Veteran failed to report to the July 2011 hearing.  There are no other hearing requests of record, so the Board deems his request for a hearing withdrawn.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

In his July 2010 notice of disagreement, the Veteran seeks relief from the provision prohibiting possession of firearms under the Brady Handgun Violence Prevention Act.  This issue has not been fully developed by the Agency of Original Jurisdiction as described in the Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, Chapter 9, Section B, parts j-q.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

It is clearly shown and supported by definite medical opinion that the Veteran is not competent to manage his own funds without limitation.

CONCLUSION OF LAW

The Veteran is not mentally competent for the purpose of receiving direct payment of his VA benefits.  38 U.S.C.A. §§ 5107, 5502 (West 2002); 38 C.F.R. § 3.353 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In general, the Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants regarding their claims.  See 38 U.S.C.A. 
§§ 5103, 5103A.  The term "claimant" as used in the VCAA applies only to claims for benefits under chapter 51 of title 38 of the U. S. Code.  The duty to notify and assist provisions of the VCAA are not for consideration in competency determinations, as an applicant for restoration of competency is not seeking benefits under chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under chapter 55.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Accordingly, the VCAA does not apply to this case.  Consequently, the Board is not required to address the RO's efforts to comply with those provisions with respect to the issue currently on appeal.

The Merits of the Claim

Under VA regulations, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2013).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits.  
38 C.F.R. § 3.353(b); see also, 38 C.F.R. §§ 13.55, 13.56, 13.57 (outlining the regulations pertaining to direct payment and the appointment of fiduciaries).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c). 
There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also, 38 C.F.R. § 3.102 (reiterating VA's long-standing policy to resolve all doubt in favor of the Veteran).

In this case, a notice letter proposing a finding of incompetency was issued in April 2010 and the Veteran was notified that he could request a hearing to present evidence or argument on this issue.  Subsequently, the RO attempted to contact the Veteran twice by telephone in April 2010 to explain the consequences of a finding of incompetency.  The RO found the Veteran was not competent in a June 2010 rating decision.  In short, the RO complied with all due process provisions of 
38 C.F.R. § 3.353(e).

The evidence for consideration includes service treatment records, VA outpatient treatment records, reports of VA examinations, and the Veteran's statements.  Upon review of all the evidence of record, the Board finds, clearly and convincingly, that the Veteran is not competent for the purpose of managing the disbursement of his VA benefit.

In a July 1997 VA examination report, the examiner diagnosed the Veteran with schizotypal personality disorder with a history of panic attacks and assigned a Global Assessment of Functioning score of 50, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  Upon mental status examination, the Veteran was noted to have some short-term memory impairment, but appeared good with routine information.  The Veteran reported that he enlisted in the service to "get the medal of honor" because of disappointment to his family.  He also reported that he spent six months trying to talk someone into killing him.  The examiner noted that the Veteran's speech was vague, circumstantial, and overelaborate.  Judgment and insight both seemed compromised by the Veteran's eccentricities and odd beliefs.  According to reports by the Veteran, treatment efforts included two hospitalizations.  One for severe anxiety and depression and a "caffeine addiction," and the other was because the Veteran "wanted to get some sleep."  The July 1997 examiner did not provide an opinion as to whether the Veteran was mentally competent to handle disbursement of funds for VA benefit purposes. 

A November 2010 form 21-2680 for aid and attendance purposes completed by a VA physician concluded the Veteran did not have the ability to manage his own financial affairs as he cannot sort his mail or manage incoming mail.

The Veteran was afforded another VA examination in February 2011 to assist in determining the Veteran's ability to look after his own VA funds.  The VA psychologist discussed the Veteran's mental health history at length, performed a mental status examination, and administered 2 sub-scales of the Independent Living Scales Instrument, to include the memory and orientation sub-scale and the managing money sub-scale.  The results of these tests showed that the Veteran scored a 54 and 56, which reflected intact skills in the areas of memory, orientation, math skills, and the understanding of finances that would allow him to carry out activities necessary to look after his own finances.    

That notwithstanding, the February 2011 VA psychologist opined that the Veteran was not able to look after his own financial affairs independently.  The examiner stated that the fact that, when stable, the Veteran was able to do things like fill out a check and balance a checkbook did not, in and of itself, determine whether he was capable of looking after his finances.  The problem, according to the VA psychologist, was that the Veteran lacked insight and did not understand that he suffers from a serious mental disorder and that he must remain on medication.  Going back to 1986, which is the first time the Veteran was psychiatrically hospitalized, the Veteran did not recognize that he suffered from a serious mental disorder and that he required medication.  The examiner further noted that, periodically, the Veteran goes off his medications, or changes the dosage without the counsel of his psychiatrist and, as a result, makes "foolish" decisions because his thinking process "is not good."  The examiner noted that the Veteran's history clearly showed that when the Veteran continues his medication he is able to remain stable for long periods of time.  The Veteran's history, however, also showed that he repeatedly goes off his medications and ends up having a dramatic decline in functioning, and never learns from these situations.  Because of this, the VA psychologist noted that the Veteran was extremely vulnerable to manipulation by other people.  It was also noted that the Veteran made very poor judgments and had lost huge amounts of money that was essentially impossible for him to replace.  When asked about how he would replace his financial assets, the Veteran described schemes that were not realistic.  For example, the Veteran stated that he would make money by selling a book he had written on the internet.  According to the VA psychologist, the Veteran was not capable of making wise, reasoned choices and, because of this, the examiner opined that the appellant definitely needed a protective payee.  

Other medical evidence of record includes treatment reports from the St. Louis VA Medical Center, which continue to reflect a diagnosis of schizoaffective disorder.  In a May 2010 VA treatment note, the Veteran's judgment and impulse control was noted as "poor."  It was further noted that the Veteran was delusional about a woman he met over the internet from Ghana that wanted to move to the U.S. and marry him.  According to the Veteran, he had sent her a substantial amount of money.  In a separate May 2010 treatment note, the Veteran reported that he ended up in the hospital because of exhaustion and frustration.  According to the Veteran, he was worried about his fiancée (the woman from Ghana) because she was supposed to be on a plane with "a lot of gold."  The Veteran stated that he had sent approximately $11,000 to his fiancé in Ghana and had outstanding loans to pay with high interest rates.  Upon evaluation, the Veteran stated that he had been having racing thoughts, and had no recollection of what he did for a two week period.  In December 2010, the Veteran reported having a "new girl from a neighboring country" that he sent $50 to for the phones.  The VA physician again warned the Veteran to not send money to anyone over the internet.  

In a July 2011 VA treatment note, the Veteran explained that he had been sending money to a company overseas and estimated that it was in excess of $20,000 and as high as $30,000 in hopes to receive $50,000 in gold.  The Veteran stated that he had called his mother recently for additional money since his credit cards were "all maxed out."  

A November 2012 VA adult beneficiary field examination noted that the Veteran had no comprehension of the amount of his income but was aware of the source.  He had comprehension of the types but not the amount of expenses.  The Veteran handled some money for entertainment snacks and other necessities and was noted to have some capacity to handle funds.  However the field examination concluded that the Veteran required the services of a fiduciary due to his current mental state.  The examiner noted the Veteran spent all of his time surfing the internet and had a long history of sending funds overseas to mail order brides and other scams.

Although VA treatment records reflect continued treatment for the Veteran's mental disorder, they do not provide an opinion as to whether the Veteran is mentally competent to handle disbursement of funds for VA benefit purposes.  In this regard, the Board finds that the February 2011 VA examination and November 2012 VA field report are the most probative evidence of record.  The February 2011 examination, which was conducted by a VA psychologist, contained a detailed description of the Veteran's mental health illness, included a mental status examination, clinical testing, and provided an opinion with a detailed and thorough rationale.  Similarly, the November 2012 field report considered the Veteran's physical and mental abilities, current estate, living arrangement and provided a detailed description of the Veteran's capabilities.

In this case, the presumption of competency is rebutted by the most probative evidence.  This evidence is clear and convincing.  38 C.F.R. § 3.353(d); see also 
38 C.F.R. § 3.102.  The competent and probative evidence overwhelmingly confirms that the Veteran is incapable of managing his finances.  In his May 2011 Substantive Appeal, the Veteran stated that he does not agree with someone controlling his money.  Although the Veteran admitted that "it would be nice, occasionally to have an unbiased person make sure that I am doing alright," he did not believe that he should have to "ask someone for money." 

The Board has considered the written contentions of the Veteran with regard to competency.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the Board finds that these statements are outweighed by the February 2011 VA medical opinion of record that he is not competent to manage his financial affairs.  As outlined above, the Veteran has a long history of poor judgment, poor insight, and susceptibility to manipulation from others.  Although the record reflects that he can occasionally perform activities of daily living and handle some funds, the evidence as a whole reflects that the Veteran's cognitive functioning has resulted in poor insight and judgment.  Indeed, the record reflects the Veteran has made poor decisions regarding large sums of money he sent to a woman over the internet in Ghana believing that she would marry him and bring him gold.  He has also shown inconsistency in maintaining a stable mental health treatment plan as he periodically stops taking his medications or alters the dosage without the advice of a trained medical professional.  Most significantly, after reviewing the entire record and considering the effects of the Veteran's mental health disability, the February 2011 VA examiner concluded that the Veteran was not capable of making wise, reasoned choices and opined that the Veteran was in need of a protective payee.  For these reasons, the Board finds that the presumption of competency has been rebutted and finds that the Veteran is not competent for the purpose of receiving direct payment of his VA benefits.


ORDER

Entitlement to restoration of competency, for the purposes of handling the disbursement of funds associated with the payment of VA benefits, is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


